Greenblott, J.P. (dissenting).
In my view, a plain reading of paragraphs a and b of subdivision 1 and paragraphs a and (c) of subdivision 4 of section 219 requires an affirmance of the decision at Special Term. The respondent Administrative Judge should be directed to certify the prior years of service of petitioners and their entitlement to salaries at steps within grade 31 which are reflective of their years of service prior to April 4, 1974.
Paragraph a of subdivision 1 of section 219 of the Judiciary Law provided that, effective April 1, 1973, a salary grade schedule for State-paid positions in the unified court system was established. It set up 38 salary grades with minimum annual salaries ranging from $5,089 to $34,260, with provisions for annual increment steps for the first five years, followed by a longevity step and an extra longevity step. Paragraph b of subdivision 1 provides that, effective April 1, *1131974, a salary grade schedule for State-paid positions in the unified court system was instituted. This schedule also set up 38 salary grades with minimum annual salaries ranging from $5,369 to $36,144 with annual increment steps for the first five years, followed by two longevity steps. These paragraphs were enacted at the same time, in 1972. If the appellants and the majority are correct in their position that it was the intent of the Legislature in the enactment of paragraphs a and b of subdivision 1 of section 219 of the Judiciary Law not to base employees’ salaries on prior years of service, paragraph a of subdivision 1 would not have contained provisions and salary schedules for five annual steps and two longevity steps. This had to be so because the Legislature enacted paragraph b at the same time, providing for "b” to become effective April 1, 1974, just one year later. Thus, since it was recognized that the grade schedules would again change in a year, it is obvious that the purpose of the seven salary steps was to fix salaries for the final year from April 1, 1973 to March 31, 1974 in accordance with the employee’s prior years of service in the position. Further proof of this conclusion is found in paragraph a of subdivision 4 of section 219 which provides: "Rates of compensation. An employee holding a position allocated to one of the salary grades included in subdivision one of this section shall receive the minimum salary of the salary grade to which his position is allocated, plus the number of increments which corresponds with the number of his years in service in such position, unless his services during the year immediately preceding shall have been to be unsatisfactory. No employee shall receive an increment which would result in his receiving an annual salary in excess of the maximum of the salary grade to which his position is allocated or of the amount to which he may be entitled pursuant to subdivision one of this act.”
Appellants urge that the phrase "years of service in such position” applies only to years of service after the position has been allocated. I feel that such an interpretation actually renders the clause meaningless, for if increments were to be payable only for years of service subsequent to that allocation, that purpose was already achieved by setting forth the salary payable for the first through fifth years in the schedules in subdivision 1 and by providing for longevity steps in the schedules in accordance with the provisions of subdivision 3.
Furthermore, if increments were not to have been payable *114for years of prior service, the Legislature could have so provided in much clearer language, and there would have been no purpose to the provision in paragraph (c) of subdivision 4, limiting certain employees to two increments for the fiscal year beginning April 1, 1973.
Appellants contend that employees to whom section 219 was applicable were "slotted” into grade at the step corresponding to actual salary increased by 4% pursuant to section 59 of chapter 283 of the Laws of 1972. I am unable to agree with the assertion that grade and step were so determined. Section 219 is replete with provisions governing the treatment of employees whose salaries were below the minimum of grade after allocation. If all employees had been placed in a grade and at a step based on prior salary, then it clearly follows that no employee would have been below the minimum of grade (except employees whose salaries were below the minimum of grade 1). It also follows, however, that under such a procedure employees holding identical positions but receiving substantially different salaries might have been placed in different grades. Obviously this was not done, for it is undisputed that all employees holding identical positions were to be placed in the same grade regardless of prior salary differentials. It therefore follows that the purpose of setting forth steps within grade in the salary schedule operative for fiscal year 1973 (subd 1, par a) was to implement the legislative objective as set forth in paragraph a of subdivision 4 of crediting employees with increments for years of service in such position prior to allocation. The aforesaid section 59, together with section 61, of chapter 283 of the Laws of 1972, which were only effective in 1972, had as their only purpose, the limitation of raises actually payable in 1972. (The power of the Legislature to limit salaries by appropriation, notwithstanding the provisions of section 219, is not disputed, and it was in fact held by the court at Special Term, in a determination not challenged on this appeal, that petitioners are not entitled to compensation in excess of amounts actually appropriated. The remedy granted by Special Term was limited to directing the appellant State Administrative Judge to correctly certify petitioners’ years of service for the guidance of the Legislature in making future appropriations.)
For the reasons stated herein, I dissent and vote to affirm.
Sweeney, Kane and Larkin, JJ., concur with Reynolds, J.; Greenblott, J. P., dissents and votes to affirm in an opinion.
*115Judgment reversed, on the law, and petition dismissed, without costs.